Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 03/19/2020.
Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17191780.0, filed on 09/19/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. Claim 10 discloses "a computer program product" comprising a “data carrier”, which with BRI is interpreted as a signal propagation wave per se. A signal propagation wave per se, comprising a data carrier, 
	The examiner recommends adding non-transitory computer program product and removing ‘data carrier’ to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “supposed”, "can adopt", “possible” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the examiner is not interpreting anything following the above phrases as the examiner is interpreting them to be optional and no rejection will be provided. The examiner recommends explicitly claiming the invention and excluding any of the above phrases.
Independent Claims 10 and 11 are similarly rejected to independent claim 1 as they have similar limitations.
Claims 2-9, 12-20 are also rejected for their dependency on the rejected independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 10-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0105887 A1) in view of Hall et al. (US 7,721,273 B1).

Regarding claim 1, Troy et al. discloses
	A method for the computer-aided provision of information, the information available in the form of computer code, the information pertaining to a service of a process module that is couplable to other process modules and is thus usable in an automated process section for implementing a technical, in particular chemical or pharmaceutical, process by performing a service, 
wherein the method comprises: 
- providing a selection option for states of the service of the process module from a [prescribed state diagram] having at least two states to an operator (Troy et al. [0086] discloses allowing a user to select utilization states for an entity in the entity state configuration view 1400 as illustrated in Fig. 14. [0066] discloses the utilization states including the states of running, idle, down, maintenance, , 
- receiving an input from the operator for defining at least one state from the [prescribed state diagram] that the service (Troy et al. [0086] discloses allowing a user to select utilization states for an entity in the entity state configuration view 1400 as illustrated in Fig. 14. [0066] discloses the states may be for the entity, lines, work orders, and a job within a process) is supposed to be able to adopt for the process module (See 112(b) rejection above), 
- providing a list of units of the process module that deliver first signals and/or receive second signals (Troy et al. Fig. 11 illustrates the MES configuration tool which allows the user to select the capabilities of an entity which includes the receiving capability), 
- for each state that the service can adopt for the process module, allowing and receiving inputs for providing first data, the latter indicating an association (Troy et al. [0066] discloses displaying utilization state information to a user. Where this includes a utilization reason providing data of the underlying cause of a utilization state. For example, a reason “bottle jam” can be associated with the “Downtime” utilization state of a bottling entity) between possible first and second signals of the units from the list for a plurality of the units and in particular for all units as cause and possible first and second signals of the units from the list for a plurality of the units and in particular for all units as effect (See 112(b) rejection above), Preliminary Amendment Atty. Docket No. ABBZI-66 
Page 3 of 11- using the first data to determine second data, the latter indicating an association (Troy et al. [0066] discloses displaying utilization state information to a between possible first and second signals of the units from the list for a plurality of the units and in particular for all units as cause in an initial state of the service of the process module from all states that the service is supposed to be able to adopt and possible first and second signals of the units from the list for a plurality of the units and in particular for all units as effect in a final state of the service from all states that the process module is supposed to be able to adopt (See 112(b) rejection above).
Troy et al. lacks explicitly disclosing providing states from a prescribed state diagram
Hall et al. cures Troy et al. by teaching providing states from a prescribed state diagram (Hall et al. [col. 2, lines 55-67] teaches including support for executing states from the ISA S88 process environment. Where the ISA S88 is analogous to the prescribed state diagram) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Troy et al. to incorporate the teachings of Hall et al. to “providing states from a prescribed state diagram” in order to efficiently permit integration between different process modules through using a well-known ISA S88 standard state diagram which in turn allows developers to save time from learning different non-standard state diagrams..

The method as claimed in claim 1, wherein some of the states from the prescribed state diagram are an absolute prerequisite for each process module and the selection option relates only to at least one further state or at least one state group (Troy et al. [0086] discloses allowing a user to select default utilization states for an entity in the entity state configuration view 1400 as illustrated in Fig. 14. [0066] discloses the utilization states including the states of running, idle, down, maintenance, etc. Where the default utilization states are conceptually similar to the absolute prerequisite states)

Regarding claim 3, The method as claimed in claim 2, wherein the state diagram corresponds to the state model from DIN EN 61512 ed. 2 or IEC 61512 (Hall et al. [col. 2, lines 55-67] teaches including support for executing states from the ISA S88 process environment. Where the ISA S88 as known in the art is the updated version of the IEC 61512).

Regarding claim 4, The method as claimed in claim 3, which further comprises an option for the operator to name the service of the process module (Troy et al. Fig. 11 illustrates allowing the user to enter the name within the MES configuration tool of the entity).

Regarding claim 8, The method as claimed in claim 1, in which the information present in computer code is used to generate a visual, in particular graphical, representation of the service of the process module (Troy et al. Figs. 21-30 illustrate the graphical representation of the services).

Regarding claim 10, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 11, it’s directed to an apparatus having similar limitations cited in claim 1. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 12, The data processing apparatus as claimed in claim 11, wherein the human-machine interface has a screen and an input device, preferably comprising a computer mouse and/or touchpads on the screen (Troy et al. [0080] discloses the view 900 allowing navigation through clicking using a mouse).

Regarding claim 13, The data processing apparatus as claimed in claim 11, further having a memory for storing the provided first data and/or the provided second data (Troy et al. [0125] discloses storing the program modules on tangible non-transitory storage media).

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 4. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 19, it’s directed to an apparatus having similar limitations cited in claim 13. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 13 above.

Regarding claim 20, it’s directed to a method having similar limitations cited in claim 4. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0105887 A1) in view of Hall et al. (US 7,721,273 B1) and further in view of Brandes et al. (US 9,244,452 B2).

Regarding claim 5, Troy et al. in view of Hall et al. combination teach The method as claimed in claim 1,
the combination lacks explicitly
 which further comprises, at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received.
Brandes et al. teaches
at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received (Brandes et al. [col. 6, lines 51-54] teaches a configurable design diagram representation which includes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brandes et al. to “at least for some of the states, an option to define a parameter and an appropriate input for defining the parameter is received” in order to efficiently allow a configurable design diagram without needing to continuously reprogram and recompile the software. This in turn saves developer and user time and resources.

Regarding claim 6, The method as claimed in claim 5, 
Brandes et al. further teaches
wherein the first and/or the second data also indicate associations between values for the defined parameters and first and second signals or further values for the defined parameters (Brandes et al. illustrates in Fig. 8 the association between the defined Hot, First Fail to the Wait value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Brandes et al. to “wherein the first and/or the second data also indicate associations between values for the defined parameters and first and second signals or further values for the defined parameters” in order to efficiently illustrate to the user the associations and prevent incorrect usage of the tool.



Regarding claim 16, it’s directed to a method having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0105887 A1) in view of Hall et al. (US 7,721,273 B1) and further in view of Chouinard et al. (US 2010/0083239 A1).

Regarding claim 7, the combination teaches The method as claimed in claim 1, 
the combination lacks
in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes
Chouinard et al. teaches
in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes (Chouinard et al. [0060] teaches multiple editors and multiple compilers each producing PLC code as illustrated in Fig. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Chouinard et al. to “in which the information present in computer code is provided in a form such that it is compilable by two different editors into two different codes executable by a control device, in particular programmable logic controller codes, PLC codes” in order to efficiently allow numerous users to edit and then combine code at the same time ensuring quick development of the code.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0105887 A1) in view of Hall et al. (US 7,721,273 B1) and further in view of Brandes et al. (US 9244452 B2) and further in view of Chouinard et al. (US 2010/0083239 A1).

Regarding claim 17, it’s directed to a method having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a method having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

s 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troy et al. (US 2015/0105887 A1) in view of Hall et al. (US 7,721,273 B1) and further in view of Kay et al. (US 2017/0039221 A1).

Regarding claim 9, the combination teaches A method for the computer-aided provision of information, available in the form of a computer code, pertaining to a process module that is couplable to other process modules and is thus usable in an automated process Preliminary Amendment Atty. Docket No. ABBZI-66 Page 5 of 11section for implementing a technical, in particular chemical or pharmaceutical, process, and this involves at least two different services being performable, 
wherein the method comprises the steps of: 
- performing the method as claimed in claim 1 a first time (Troy et al. Figs. 21-30 illustrate the numerous entities, lines, work orders, and a job which may be configured and used within the process), 
- performing the method as claimed in claim 1 at least one further time (Troy et al. Figs. 21-30 illustrate the numerous entities, lines, work orders, and a job which may be configured and used within the process), 
The combination lacks explicitly
- combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate
Kay et al. teaches
- combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate (Kay et al. [claim 17] teaches a device .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kay et al. to “combining the second data obtained each time the method as claimed in claim 1 is performed to form a data aggregate” in order to efficiently perform a comprehensive analysis on data in turn giving developers a complete overview of system performance.

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193